DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
Claims 1-17 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim elements are interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In regard to Claims 1 and 9, the disclosure does not provide support for the one-piece outer material surrounding the inner core as unitarily formed.  Paragraph 0030 discusses said outer material 110 but does not say anything about how it being unitarily formed.
Claims 2-8 and 10-17 are rejected by virtue of dependence on claims 1 and 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 2, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urie (US Pub No. 20080234605) in view of Simpson et al (US Pub No. 20090227902), Laby et al (US Pub No. 20180311473), Starksen et al (US Pub No. 20140155783), and 
	Chludzinski et al (US Pub No. 20160136396) or Kawasaki (US Pub No. 20120059279) or Kato (US Pub No. 20120123329).

In regard to Claim 1, Urie discloses a guidewire 1 having a distal end and a proximal end opposite said distal end, best seen in Figure 1, said guidewire comprising: 
a distal portion 13 having a distal portion first end coinciding with said distal end of said guidewire, and a distal portion second end opposite said first end, said distal portion having a length of 5 cm-18 cm, best seen in Figure 1 (0034); 
an intermediate portion 12 having an intermediate portion first end coinciding with said distal portion second end and an intermediate portion second end opposite said intermediate portion first end, said intermediate portion having a length of 5 cm-30 cm from said intermediate portion first end to said intermediate portion second end, i.e. when the distal 
wherein said stiffness of said intermediate portion decreases from said intermediate portion first end to said intermediate portion second end (0036 – gradual reduction in stiffness); and
a proximal portion 11 having a proximal portion first end coinciding with said intermediate portion second end, best seen in Figure 1 (0034).

However, Urie does not expressly disclose the value of the flexural modulus of the distal, intermediate, and proximal portion.  Urie does disclose that each of the distal, intermediate, and proximal portions have different stiffness that is graduated along the length (0009, 0035).
Simpson et al teach that it is well-known in the art to provide an analogous variable guidewire that has a graduated stiffness along its length such that the proximal portion 106 has a high modulus, the distal portion 102 has a low modulus, and the intermediate portion 104 has an intermediate modulus between the proximal and distal portions to provide desired performance of the guidewire (0013, 0053).
Starksen et al teach that it is well-known in the art to provide an analogous variable guidewire that provides a flexural modulus between 5 GPa and 400 GPa (0034).
Laby et al teach that it is well-known in the art to provide an analogous guidewire wherein the stiff portion of the guidewire has a flexural modulus of more than 40-50 GPa (0073).

However, Urie as modified by Simpson et al, Laby et al, and Starksen et al do not expressly disclose wherein 1) said distal portion, said intermediate portion, and said proximal portion are formed by a unitarily formed, one-piece inner core and 2) a unitarily formed, one-piece outer material surrounding said one-piece inner core.
It is noted that Urie discloses said intermediate portion 12 having a continuously tapering diameter through said intermediate portion, best seen in Figure 1-2 (0033-0034).

It is noted that in claims that are not method of making, claim limitations drawn toward method of making do not constitute patentable weight.
It is noted that applicant has not expressed any criticality toward having the outer material nor having it formed unitarily as one piece as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a manner of making the outer material as an available component of the guidewire.

Chludzinski et al teach that it is well-known in the art to provide an analogous guidewire comprising 1) a unitarily formed, one-piece inner core 112 with proximal 116 and distal portion 118 (0044, 0059, 0061-0062, 0065-0066, 0070, 0074, 0081) as an effective way to make a guidewire with varying stiffness along its length (0049, 0050, 0059, 0066, 0070, 0074) that also includes 2) a unitarily formed, one-piece outer material 114 surrounding said one-piece inner core, best seen in Figure 14, to effectively reduce focus or stress points for kinking and thus strengthens the core for the desired stiffness along its length (0050).
Kawasaki teach that it is well-known in the art to provide an analogous guidewire comprising 1) a unitarily formed, one-piece inner core inner core 11, 13, 14 (0066) having a continuously tapering diameter through an intermediate portion 21, 22, best seen in Figure 1-2, as an effective way to make the guidewire, and also includes 2) a unitarily formed, one-piece 
Kato teach that it is well-known in the art to provide an analogous guidewire with inner core 2 having a continuously tapering diameter through said intermediate portion, best seen in Figure 17, and includes 2) a unitarily formed, one-piece outer material 6,7 surrounding said inner core, best seen in Figure 17, to effectively improve the fatigue-resistant property/tensile rupture strength of the coil 3 that the outer material surrounds (0186, 0196-0198, 0200, 0215-0216).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Urie as modified by Simpson et al, Laby et al, and Starksen et al such that said distal portion, said intermediate portion, and said proximal portion are formed by a unitarily formed, one-piece inner core, as taught by Chludzinski et al or Kawasaki, to provide an effective manner of making the guidewire,  the core having a continuously tapering diameter through said intermediate portion as already taught by Urie, Kawasaki, or Kato, as well as provide a unitarily formed, one-piece outer material surrounding said one-piece inner core, as taught by Chludzinski et al, Kawasaki, or Kato, to effectively provide advantages such as strengthening the core, increasing the lubricating ability of the guidewire, or improving the fatigue-resistant property/tensile rupture strength of the coil (already taught by Urie et al), respectively.

2. Urie as modified above disclose the guidewire of claim 1, wherein said intermediate portion has a continuously decreasing stiffness along said length of said intermediate portion 
4. Urie discloses the guidewire of claim 1, said distal portion extending 5 cm-15 cm from said distal end, best seen in Figure 1 (0037).
7. Urie discloses the guidewire of claim 1, said intermediate portion having a length of 5 cm-15 cm from said intermediate portion first end to said intermediate portion second end, i.e. when the distal portion is 5 cm, the intermediate portion is 7 cm to add to 12.5 cm as disclosed, best seen in Figure 1 (0037).

Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urie in view of Simpson et al, Laby et al, Starksen et al, and Chludzinski et al, Kawasaki, or Kato as applied to Claim 1 above, and further in view of Chambers (US Pub No. 20040015151).
Urie in view of Simpson et al, Laby et al, and Starksen et al and Chludzinski et al, Kawasaki, or Kato disclose the invention above but do not expressly disclose said distal portion having a length of 8 cm-18 cm, said intermediate portion having a length of 10 cm-30 cm or 15-25 cm from said intermediate portion first end to said intermediate portion second end. 
Chambers teach that it is well-known in the art to provide an analogous guidewire having a distal portion 22 having a length of 8 cm-18 cm, best seen in Figure 1, and an intermediate portion 24 having a length of 10 cm-30 cm or 15-25 cm (assumed to be 25 cm – see 112 rejection above), best seen in Figure 1, as effective lengths for the guidewire having proximal, intermediate, and distal portions. 
.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urie in view of Simpson et al, Laby et al, Starksen et al, Korkor et al (US Pub No. 20040030319), and Chludzinski et al, Kawasaki, or Kato.

In regard to Claim 9, Urie discloses a method comprising: 
providing a guidewire 1 having a distal end and a proximal end opposite said distal end, best seen in Figure 1, said guidewire comprising: 
a distal portion 13 having a distal portion first end coinciding with said distal end of said guidewire, and a distal portion second end opposite said first end, said distal portion extending 5 cm-18 cm from said distal end, best seen in Figure 1 (0034); 
an intermediate portion 12 having an intermediate portion first end coinciding with said distal portion second end and an intermediate portion second end opposite said first end, said intermediate portion having a length of 5 cm-30 cm from said intermediate portion first end to 
wherein said stiffness of said intermediate portion decreases from said intermediate portion first end to said intermediate portion second end (0036 – gradual reduction in stiffness); and 
a proximal portion 11having a proximal portion first end coinciding with said distal portion second end, best seen in Figure 1 (0034).

However, Urie does not expressly disclose the value of the flexural modulus of the distal, intermediate, and proximal portion, nor inserting a catheter or cannula having a size of 14G to 16G over said proximal portion of said guidewire at a point of insertion of said catheter or cannula into a patient's blood vessel.  Urie does disclose that each of the distal, intermediate, and proximal portions have different stiffness that is graduated along the length (0009, 0035).

Simpson et al teach that it is well-known in the art to provide an analogous variable guidewire that has a graduated stiffness along its length such that the proximal portion 106 has a high modulus, the distal portion 102 has a low modulus, and the intermediate portion 104 has an intermediate modulus between the proximal and distal portions to provide desired performance of the guidewire (0013, 0053).
Starksen et al teach that it is well-known in the art to provide an analogous variable guidewire that provides a flexural modulus between 5 GPa and 400 GPa (0034).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the guidewire of Urie such that the flexural modulus of the different portions is graduated along its length, as taught by Simpson et al, such that said proximal portion has a flexural modulus of between 40 GPa and 70 GPa, as taught by Laby et al, the distal portion has a flexural modulus of between 0.1 GPa and 5 GPa, i.e. 5 GPa as taught by Starksen et al, as an obvious value for the guidewire, and the intermediate portion having a flexural modulus of between 5 GPa and 20 GPa, since the flexural modulus would be an intermediate value as taught by both Simpson et al and Starksen et al, requiring the intermediate portion to have a flexural modulus greater than 5 GPa, as an effective value for the flexural modulus for the portions of the guidewire of Urie that provides the desired performance associated with graduated stiffness, wherein in combination with the values of the flexural modulus taught above, said flexural modulus of said intermediate portion increases – becomes less stiff – from  said intermediate portion first end to said intermediate portion second end as already taught by Urie (0036).

Korkor et al teach that it is well-known in the art to insert a catheter or cannula having a size of 14G to 16G over said proximal portion of a guidewire 14 at a point of insertion of said catheter or cannula into a patient's blood vessel as an effective method to access the patient’s blood vessel for the desired procedure (0002, 0004, 0006, 0007, 0081).  Therefore, it would 

However, Urie as modified by Simpson et al, Laby et al, Starksen et al, and Korkor et al do not expressly disclose wherein 1) said distal portion, said intermediate portion, and said proximal portion are formed by a unitarily formed, one-piece inner core and 2) a unitarily formed, one-piece outer material surrounding said one-piece inner core.
It is noted that Urie discloses said intermediate portion 12 having a continuously tapering diameter through said intermediate portion, best seen in Figure 1-2 (0033-0034).
Urie also appears to disclose the core 3, 6, 7, 8 comprising said distal, intermediate, and proximal portions formed of one piece, wherein it is possible to be unitarily formed, see cross hatching in Figure 2.  
It is noted that in claims that are not method of making, claim limitations drawn toward method of making do not constitute patentable weight.
It is noted that applicant has not expressed any criticality toward having the outer material nor having it formed unitarily as one piece as solving a particular problem, conferring a specific advantage, or providing a desired result other than being a manner of making the outer material as an available component of the guidewire.


Kawasaki teach that it is well-known in the art to provide an analogous guidewire comprising 1) a unitarily formed, one-piece inner core inner core 11, 13, 14 (0066) having a continuously tapering diameter through an intermediate portion 21, 22, best seen in Figure 1-2, as an effective way to make the guidewire, and also includes 2) a unitarily formed, one-piece outer material 50 surrounding said one-piece inner core to increase the lubricating ability of the guidewire and thus aid in navigation (0120-0122, 0137).
Kato teach that it is well-known in the art to provide an analogous guidewire with inner core 2 having a continuously tapering diameter through said intermediate portion, best seen in Figure 17, and includes 2) a unitarily formed, one-piece outer material 6,7 surrounding said inner core, best seen in Figure 17, to effectively improve the fatigue-resistant property/tensile rupture strength of the coil 3 that the outer material surrounds (0186, 0196-0198, 0200, 0215-0216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Urie as modified by Simpson et al, Laby et al, Starksen et al, and Korkor et al such that said distal portion, said intermediate portion, and said proximal portion are formed .


Claim 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urie in view of Simpson et al, Laby et al, Starksen et al, Korkor et al, and Chludzinski et al, Kawasaki, or Kato as applied to Claim 9 above, further in view of Hinchliffe et al (US Pub No. 20100305475).
In regard to Claims 10 and 14, Urie in view of Simpson et al, Laby et al, Starksen et al, Korkor et al, and Chludzinski et al, Kawasaki, or Kato disclose the invention above but do not expressly disclose said step of inserting a catheter or cannula further comprises inserting said catheter or cannula into a patient's femoral or jugular blood vessel.  Hinchliffe et al teach that it is well-known in the art to insert a catheter or cannula into a patient's femoral or jugular blood vessel as an effective manner to access the vascular system of the patient for the desired procedure (0123).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the invention of Urie in view of Simpson et al, Laby et al, Starksen et 

15. Urie discloses the method of claim 14, wherein said distal portion extending 5 cm-15 cm from said distal end, best seen in Figure 1 (0037).
16. Urie disclose the method of claim 14, wherein said intermediate portion has a length of 5 cm-15 cm from said intermediate portion first end to said intermediate portion second end, i.e. when the distal portion is 5 cm, the intermediate portion is 7 cm to add to 12.5 cm as disclosed, best seen in Figure 1 (0037).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urie in view of Simpson et al, Laby et al, Starksen et al, Korkor et al, Chludzinski et al, Kawasaki, or Kato, and Hinchliffe et al as applied to Claim 10 above, and further in view of Chambers.
Urie in view of Simpson et al, Laby et al, Starksen et al, Korkor et al, Chludzinski et al, Kawasaki, or Kato, and Hinchliffe et al disclose the invention above but do not expressly disclose said distal portion has a length of 8 cm-18 cm from said distal end, said intermediate portion having a length of 10 cm-30 cm or 15-25 cm from said intermediate portion first end to said intermediate portion second end. 
Chambers teach that it is well-known in the art to provide an analogous guidewire having a distal portion 22 has a length of 8 cm-18 cm, best seen in Figure 1, and an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the guidewire of Urie as modified by Simpson et al, Laby et al, Starksen et al, Korkor et al, Chludzinski et al, Kawasaki, or Kato, and Hinchliffe et al such that said distal portion extending 8 cm-18 cm from said distal end, said intermediate portion having a length of 10 cm-30 cm or 15-25 cm from said intermediate portion first end to said intermediate portion second end, as taught by Chambers, to provide an equally as effective length for said guidewire portions for the desired performance.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urie in view of Simpson et al, Laby et al, Starksen et al, and Chludzinski et al, Kawasaki, or Kato as applied to Claim 1, and Korkor et al as applied to Claim 9 above, further in view of Minar et al (US Pub No. 20050148902).
Urie in view of Simpson et al, Laby et al, Starksen et al and Chludzinski et al, Kawasaki, or Kato as applied to Claim 1, and Korkor et al for Claim 9, disclose the invention above but do not expressly disclose indicia on an outer surface of said guidewire configured to indicate a depth of insertion of the guidewire into a patient's blood vessel.  Minar et al teach that it is well-known in the art to provide indicia 22 on an outer surface of guidewire 10 configured to indicate a depth of insertion of the guidewire, best seen in Figure 4 (0032).  Therefore, it would have been .

Response to Amendment
The declaration under 37 CFR 1.132 filed 11/26/2021 is insufficient to overcome the rejection of claims above based upon the combination of references as set forth in the last Office action because: the declaration does not provide any evidence or reason why the invention is not obvious that overcomes the teachings as set forth by the prior art.  For example, while applicant contends that the problem at hand has to do with guidewires for the placement of large bore catheters, it is noted that such limitation has not been recited in Claim 1 and has been taught by Korkor et al for Claim 9, which has not been disputed by applicant.  Most importantly, applicant contends that the values of the flexural modulus and varying stiffness along the length of the guidewire are novel and nonobvious for various reasons listed in Item 3 of the Declaration.  However, it is noted that the prior art as cited also appears concerned with the same issues, i.e. ease of insertion/advancement, tracking, and safe insertion.  It is again noted that the claims do not recite any particular area of use of the guidewire.  As elaborated above, the prior art explicitly teaches the values of flexural modulus as claimed.  Lastly, while the declaration lists comparison of the instant invention with guidewires in the prior art, it is unclear how such comparison relates to the prior art of record.  .


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  It is noted that Urie already teaches said flexural modulus of said intermediate portion increases – becomes gradually less stiff – from  said intermediate portion first end to said intermediate portion second end (0036).
The rejection is maintained as being obvious for the reasons elaborated in the rejection itself.  The submitted declaration fails to overcome the rejection as it is does not overcome the explicit teachings of the prior art as set forth.  Furthermore, applicant appears to argue limitations that have not been claimed.  Attention is also drawn to the absence of Appendix A referenced in the Declaration.  While the Declaration demonstrates utility and advantages with the instant invention, it does not establish lack of obviousness in light of the explicit teachings of the prior art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Regarding the 112 rejection, applicant contends that the drawings show support for the limitation of the one-piece outer material surrounding the inner core as “unitarily formed” because the drawings show the same continuous cross hatching.  However, this is not persuasive because aside from the drawings not typically taken as explicitly to scale, the continuous cross hatching merely provides support for the material being “one-piece” whereas the rejection takes issue with the recitation of it being “unitarily formed.”  Applicant also contends that the disclosure does not state that said material is made of multi-piece construction.  However, it is noted that the absence of disclosure is not proof of support.  Therefore, the rejection is maintained.
Relatedly, applicant contends that Kawasaki shows a coil in addition to the resin 40 and thus does not teach a “unitarily formed one piece outer material.”  However, it is noted that the claim is not limited to the outer material only due to the preamble language of “comprising” versus “consisting” or similar, and thus the prior art is similarly not limited to teaching only a one piece outer material.  Thus, the presence of the coil in Kawasaki does not take away from its teaching of the unitarily formed one piece outer material as claimed.  Furthermore, the rejection also sets forth both Chludzinski et al and Kato to teach said feature.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791